DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 5/13/2022, with respect to the rejection(s) of the claim(s) under Aali, Roberts, and/or a combination of Aali and Roberts, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosser and Gilman, and combinations thereof.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 16, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. No. 2005/004500 (Rosser et al.).
Rosser discloses a bandage for a skin wound that comprises a skin-contacting layer (15), a stabilizer (20) and a cover (30).  The skin-contacting layer has a perimeter edge, a top surface and a bottom surface, is transparent, and permeable to fluids (see description of hydrogel layer 15 at [0015], wherein hydrogels are liquid permeable).  A lower side of a pressure-absorbing-and-pressure-distributing stabilizer (20) is placed in contact with the top surface of the skin-contacting layer outside the incision (wherein the central window surrounds a wound).  Since the stabilizer is made of foam, it is considered capable of functioning to absorb pressure and distribute pressure applied from some outside source.  A covering film (30) extends over the stabilizer, which is transparent, as required by claim 35.  The top surface of the skin-contacting layer has a greater surface area than a lower side of the stabilizer, since the skin-contacting layer (15) does have a central opening.  The stabilizer is made from an absorbent material [0015] and functions to absorb liquid from the wound (see description of absorbent layer 20 at [0005], [0015]).  
Regarding claim 10, the skin-contacting layer (15) is considered to be a film since it is very thin.  
Regarding claim 16, the claims is significantly broad to encompass any shape.  The cross-section of the stabilizer (20) is circular as viewed from a vertical direction (Figures 2 and 3), or square if viewed along the plane of the skin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8, 11, 13, 18, 19, 24, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rosser et al. in view of USPAP 2011/0313373 (Riesinger).  
In regards to claims 5, 24, and 30: Rosser discloses that tape (40) is applied over the cover (30) in such a manner that it extends beyond the skin-contacting layer to fasten to the skin [0015].  Rosser fails to disclose the cover extends beyond the skin-contacting layer (15).  Riesinger discloses another bandage having the combination of a skin-contacting layer (1), an absorbent layer (2) and a liquid-impermeable transparent cover (4) [0046-0047].  Riesinger discloses that the cover (4) is configured such that it extends beyond the perimeter of the skin-contacting layer (1) so that it may fasten to the patient’s skin via adhesive (6) in order to form a fluid-tight seal (see especially Figure 6; [0047]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the cover of Rosser according to Riesinger’s teachings, as the modification simplifies the application of the bandage by replacing a separate adhesive tape layer and cover layer with a single self-adhering cover element that extends outwardly beyond other bandage elements in order to fasten to skin.   The modified Rosser bandage forms a sterile chamber with the patient’s skin, as required by claim 24, and results in the stabilizer spaced inwardly of the perimeter edge of the skin-contacting layer, as required by claim 30.  
In regards to claim 6, Riesinger teaches that a protective liner is removed before application of the bandage [0054; 0057], as well known in the art.  It would have been obvious to include a removable liner on the adhesive surface in order to prevent adhesion to any other surface before application to the patient’s skin.
Regarding claim 8:  Since the skin-contacting layer (15) of Rosser does not comprise a central opening, it extends beyond an inner edge of the stabilizer (20) which defines the central opening.  It is unclear whether the layer (15) extends beyond an outer edge of the stabilizer (20).  Riesinger discloses another bandage having the combination of a skin-contacting layer (1), an absorbent layer (2) and a liquid-impermeable transparent cover (4) [0046-0047].  The illustrations teach that the skin-contacting layer (1) extends beyond an outer edge of the absorbent stabilizer layer (20) (see dashed line 1 extending beyond element 2 in Figures 1a-c).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to extend the skin-contacting layer of Rosser beyond the stabilizer (20), as taught by Riesinger, in order to tailor the dimensions of the bandage for a particular application according to varying patient needs. 
Regarding claim 11:  Rosser states the covering film (30) protects from exposure to fluids at [0015], but fails to explicitly state the cover (30) is impermeable to liquid.  Riesinger discloses another bandage having the combination of a skin-contacting layer (1), an absorbent layer (2) and a liquid-impermeable transparent cover (4) [0046-0047].  Riesinger teaches the transparent cover (4) of a bandage is liquid-impermeable so that it does not change dimensions after application to the wound ([0013]; [0047]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the cover of Rosser to be liquid-impermeable, according to Riesinger’s teachings, in order to prevent external fluids from entering the wound and to prevent deformation of the bandage after application to the patient’s wound.  
Regarding claim 13: Riesinger teaches that the covering film may comprise markings (see description of printing on outside wound-covering element [0014]; claim 7).
Regarding claim 18: Rosser discloses the stabilizer is formed of foam [0015], but fails to explicitly disclose cavities.  Riesinger teaches an absorptive layer formed of foam material has pores so that wound exudate may be absorbed [0012].  Therefore, it would have been obvious to form the Rosser stabilizer from a foam with pores capable of absorbing fluid.  
Regarding claim 19: although Rosser fails to disclose an additional cover, Riesinger further teaches a sterile package [0046].  It would have been obvious to include non-transparent packaging that covers the covering film of Rosser for protecting of the bandage before use.  The term “replaceable” is a functional recitation not required to be disclosed by the prior art.  The capability of any element of the modified bandage to be replaced by some other element meets the claim requirement.  
Regarding claim 31: the open-ended language “comprises a pair of stabilizers” does not necessarily require the pair of stabilizers are separate from one another.  The generally oval shaped stabilizer (20) of Rosser can be two halves, which are connected to one another, and wherein each half is located on each side of a centerline of the skin-contacting layer. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosser et al. in view USPAP 2003/0139697 (Gilman). 
Rosser fails to disclose the skin-contacting layer is elastic.  Gilman discloses another bandage with a skin-contacting layer that is transparent to permit visual inspection of the wound through the dressing [0019].  Gilman teaches that it was known in the art for a skin-contacting layer to be stretchable.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the skin-contacting layer of Rosser to be elastic, as taught by Gilman, as the modification is merely a combination of known bandages according to known methods that obtains the predictable result of a transparent and elastic adhesive layer that allows for inspection of the wound.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosser et al. in view Riesinger, as applied to claim 8 above, and further in view of USPAP 2003/0139697 (Gilman). 
Rosser and Riesinger fail to disclose the skin-contacting layer is elastic.  Gilman discloses another bandage with a skin-contacting layer that is transparent to permit visual inspection of the wound through the dressing [0019].  Gilman teaches that it was known in the art for a skin-contacting layer to be stretchable.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the skin-contacting layer of modified Rosser to be elastic, as taught by Gilman, as the modification is merely a combination of known bandages according to known methods that obtains the predictable result of a transparent and elastic adhesive layer that allows for inspection of the wound.




Claim(s) 1, 4-7, 9-11, 16, 18, 24, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,018,515 (Gilman) in view of USPAP 2016/0144084 (Collinson et al.).   
Gilman discloses a bandage with a skin-contacting layer (14), a stabilizer layer (20) having a lower side joined to a top side of the skin-contacting layer (14), and  a covering film (12) over the stabilizer.  The skin-contacting layer has a plurality of small openings (22) (see especially Figure 5; column 3, lines 66-68) that allow for fluid to penetrate the layer (column 2, lines 43-48), such that fluid is absorbed by the stabilizer layer (20) (column 3, lines 10-15).  The holes (22) in the skin-contacting layer are smaller than the openings (26) in the stabilizing layer (20) (column 3, lines 1-5), such that the surface area of the skin-contacting layer (14) is greater than that of the stabilizing layer.   The stabilizer layer (20) is described as needle-punched fabric that adds stability to the bandage structure (column 2, lines 55-67), and is thus considered to be capable of absorbing and distributing at least some degree of pressure.  
Gilman fails to disclose the layer (14) is transparent.  Collinson discloses another wound bandage in Figure 4 that comprises a skin contacting layer (3460), an absorbent stabilizer layer (3430/3440/3450), and a cover layer (3410).  Similar to Gilman, the skin-contact layer (3460) comprises perforations [0126].  Gilman teaches that this wound contact layer (3460) may also be transparent [0126].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the skin-contacting layer of Gilman to be transparent, as taught by Collinson, as the modification is merely a combination of known bandages according to known methods that obtains the predictable result of a skin-contacting layer of a wound bandage that is transparent. 
Regarding claims 4, and 34: The small openings (22) in the layer (14) meet the requirements the “void central part” of claim 4 and “at least partly perforated…” of claim 34.  
Regarding claim 5, the embodiment of the bandage in Figure 5 has the cover (12) extending beyond the stabilizer (20) and skin-contacting layer (14) (column 4, lines 12-22).  
Regarding claim 6, the skin-contacting layer (14) comprises a removable backing (18).  
Regarding claim 7, the skin-contacting layer (14) is described as an elastomer (col 2, lines 34-36), which has a degree of elastic properties.  
Regarding claim 9, the layer (14) modified above is both transparent and elastic. 
Regarding claim 10, layer (14) can be described as a film. 
Regarding claim 11: the cover is impermeable to liquids (column 2, line 29 discloses the layer 12 only permeable to vapor, and column 2, lines 50-55 discloses the cover impervious to fluids).   
Regarding claim 16: the cross-section of the stabilizer (20) can be  described as a combination of squares (see Figure 5).   
Regarding claim 18: The stabilizer (20) has cavities (26). 
Regarding claim 24: Gilman discloses a sterile chamber formed by the skin-contacting layer sealed with the cover (column 2, lines 50-55) and/or the cover sealed with skin (column 4, lines 15-18).   
Regarding claim 35: the cover is transparent (col 2, lines 30-35). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH W ALEMAN/Primary Examiner, Art Unit 3771